DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent claim 17 recites basic computer functional along with steps to modify baselines and deviation data to generate an expected energy usage over time.     
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation only as a mathematical function but for the recitation of generic computer components (computer, sensor), then it falls within the “Mathematical Concept” grouping of abstract ideas. Furthermore, the use of and communication with a sensor is merely a data gathering activity and is considered to be insignificant extra-solution activity, because the data gathered is necessary for input to the mathematical calculations.  Accordingly, the claims recite an abstract idea. 
Claims 17 merely provides received data from sensors modified by mathematical algorithms to arrive at an expected energy usage over time signature.  Nothing in the claim elements precludes the step from being solely a mathematical process.  

The concept of using a mathematical model or predetermined mathematical calculating steps to create output data is well-understood, routine, and conventional activity that is not considered to be “significantly more”.   
The claims are not patent eligible.
Applicant is encouraged to add claim steps which take the generated expected energy usage over time and use this calculated data for a control/action step in a manner similar to the last claim element of claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2012/0166115 to Apostolakis.
The phrase " energy profile" as used herein may encompass energy usage, energy signature, energy reading, or other meanings relating to the usage of energy by a system, product or appliance, and optionally the measurement of that energy usage over time to determine certain characteristics about the device(s) consuming of electricity.” and paragraph 0036 – “The phrase ‘energy profile’ as used herein may encompass energy usage, energy signature, energy reading, or other meanings relating to the usage of energy by a system, product or appliance, and optionally the measurement of that energy usage over time to determine certain characteristics about the device(s) consuming of electricity.”); said sensor measuring the energy used by the equipment during operation for a measured period of time, said sensor generating energy data based on a measured energy usage for the measured period of time and transmitting the energy data to said computer (paragraph 0033); said software generating an actual energy usage over time signature based on the received energy data for the measured period of time (paragraph 0033 – “In another example, EPM 160 allows an operator to determine how much power is consumed by one or more devices, and may compare that curve to other similar devices in the EPM database 165, to determine whether something may be exceptional and thereby indicative of a problem, for example if the device is consuming too much energy for what it does etc.”); deviation data saved on said storage comprising a threshold According to some embodiments, the energy data server may generate an alert if an anomaly is identified. For example, once the system identifies an exception and determines that such an exception is over a threshold that makes it worthy of alerting a user or controller etc., such an exception, whether as data, an alert, a suggestion, or a warning etc. may be sent to a user or controller etc”); said software comparing the actual energy usage over time signature to the expected energy usage over time signature (paragraph 0036 – “For identified profiles, the energy data server compares actual energy usage data associated with a specific device with the energy signature or profile associated with such a device type.”); and wherein when the actual power usage signature exceeds the threshold deviation, said software initiates an action selected from the group consisting of: running the equipment through a diagnostic routine, setting the equipment to a preset level of operation, setting the equipment to a preset duration of operation, turning the equipment off, cycling the equipment, generating an alarm (paragraph 0037) and combinations thereof.
Referring to claim 2, Apostolakis shows wherein the system operates the equipment for a calibration time period during which the system measures energy consumption and generates energy consumption data, wherein the energy consumption data is used to generate the expected power usage signature (paragraph 0029 – “the measurement of that energy usage over time to determine certain characteristics about the device(s)”).
Referring to claim 4, Apostolakis shows wherein said sensor comprises a current sensor.   Paragraph 0035 shows a “standard electric meter” which measures voltage and current in order to calculate output Killowatt hours or other waveforms as used in Apostolakis.   
At step 240 the typical energy rates, reflected in device profiles and/or usage patterns may be compared with the audited data gathered from actual events.”), an expected degradation in equipment efficiency, and combinations thereof.
Referring to claim 11, Apostolakis shows wherein the expected energy usage over time signature is reflective of cycling of the equipment including: a frequency in the cycling of the equipment, a duration of each cycle, a magnitude of energy usage during each cycle, and combinations thereof (paragraph 0042 – “In further embodiments key statistics of end device energy usage may be stored, processed and used, to help identify patterns for a device turning on or off, or for the running of such a device.”).
Referring to claim 16, Apostolakis shows wherein the alarm is generated when the actual power usage signature indicates: a higher than expected energy usage that exceeds the deviation threshold, a lower than expected energy usage that exceeds the deviation threshold, and combinations thereof (paragraph 0021 – “comparing energy usage associated with a device with the energy profile associated with such a device type; and identifying anomalies in energy usage for the selected device type in a specific location.”  Comparing energy usage must inherently result in a higher or lower amount which is compared to a threshold).   It is noted that the wording of this claim is confusing with the use of “and” instead of “or”.   Since the energy usage can’t be both higher and lower than expected at the same time, it is assumed this this is supposed to be an “or” statement.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0166115 to Apostolakis as shown above in view of U.S. Patent Publication 2011/0153246 to Donaldson et al.
With regard to claims 5 and 6, Apostolakis does not specifically show wherein the current sensor is a current transformer or wherein said sensor further comprises a voltage sensor for measuring an instantaneous voltage provided to the equipment and generating voltage data, wherein said software correlates the current data and voltage data to generate the energy data.
Donaldson shows a utility metering system for determining operating energy of appliances (abstract) where a current transformer is shown in combination with a sensor to measure instantaneous voltage where software correlates the current and voltage data to generate energy data (paragraphs 0042-0045).

Regarding claim 3, Donaldson shows wherein the calibration time period is selected to encompass multiple repeating cycles of operation for the equipment (paragraph 0125 – “One could also average over multiple cycles.”).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0166115 to Apostolakis as shown above in view of U.S. Patent Publication 2020/0351664 to Murthy et al.
With respect to what has been shown above, Apostolakis does not specifically show wherein said software comprises a filter such that the alarm with not be generated until the deviation from the threshold occurs for a minimum number of equipment cycles, that the minimum number of cycles is at least two cycles, or wherein the minimum number of cycles is programmable (“certain minimum number” must be user set).
Murthy shows a system for monitoring a building where results of a threshold comparison must come a minimum number of times in order for the result to be considered an anomaly (paragraph 0066).    This number must be at least two as a single time triggering the deviation alarm would not avoid false positives.   Murthy further shows wherein the minimum number of cycles is programmable (“certain minimum number” must be user set).
.


Claims 12, 13, 17, 18, 22, 27, 30-33, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0166115 to Apostolakis as shown above in view of U.S. Patent Publication 2014/0207398 to Lai et al.
Referring to claim 17, Apostolakis shows a system for automatically learning and adapting to the energy usage of an equipment operating according to a control input, the system comprising: a computer having a storage and coupled to a network (Figure 1, energy data server 110); a sensor coupled to the network and associated with the equipment (Figure 1, electric meters 150, 155, paragraph 0031); said sensor measuring the energy used by the equipment during operation for a first time period (paragraph 0029 – “The phrase " energy profile" as used herein may encompass energy usage, energy signature, energy reading, or other meanings relating to the usage of energy by a system, product or appliance, and optionally the measurement of that energy usage over time to determine certain characteristics about the device(s) consuming of electricity.” and paragraph 0036 – “The phrase ‘energy profile’ as used herein may encompass energy usage, energy signature, energy reading, or other meanings relating to the usage of energy by a system, product or appliance, and optionally the measurement of that energy usage over time to determine certain characteristics about the device(s) consuming of electricity.”), said sensor generating first time period energy data based In another example, EPM 160 allows an operator to determine how much power is consumed by one or more devices, and may compare that curve to other similar devices in the EPM database 165, to determine whether something may be exceptional and thereby indicative of a problem, for example if the device is consuming too much energy for what it does etc.”); deviation data saved on said storage comprising a threshold deviation from the energy usage over time baseline (paragraph 0037 – “According to some embodiments, the energy data server may generate an alert if an anomaly is identified. For example, once the system identifies an exception and determines that such an exception is over a threshold that makes it worthy of alerting a user or controller etc., such an exception, whether as data, an alert, a suggestion, or a warning etc. may be sent to a user or controller etc”);  said sensor measuring the energy used by the equipment during operation for a second time period, said sensor generating second time period energy data based on the measured energy usage during the second time period and transmitting the second time period energy data to said computer; said software modifying the energy usage over time baseline based on the received second time period energy data to generate a modified energy usage over time baseline (paragraph 0036 – “During subsequent operation of the smart grid, the energy data server monitors energy usage data in the smart grid network, to identify device profiles, in accordance with device profile data on the energy data database. For identified profiles, the energy data server compares actual energy usage data associated with a specific device with the energy signature or profile associated with such a device type.”).

Lai shows an appliance identification and disaggregation system where various appliance energy signatures are used for the identification of appliances and the ongoing monitoring of energy usage by the applicants.   Lai shows said software modifying the deviation data based on the received second time period energy data to generate a modified deviation data; and said software generating an expected energy usage over time signature based on the modified energy usage over time baseline and a threshold deviation signature based on the modified deviation data (paragraphs 0037-0038, 0042).   
It would have been obvious to one of ordinary skill in the art to take the disaggregation monitoring techniques of modifying the deviation threshold by learning as shown in Lai to update the deviation threshold of Apostolakis because using appropriate thresholds allows for the filtering of minor differences in everyday operations of monitored appliances.

Referring to claim 18, Apostolakis shows said sensor measuring the energy used by the equipment during operation for a third time period, said sensor generating third time period energy data based on the measured energy usage during the third time period and transmitting the third time period energy data to said computer; said software comparing third time period energy data to the expected energy usage over time signature (paragraph 0033 – “In another example, EPM 160 allows an operator to determine how much power is consumed by one or more devices, and may compare that curve to other similar devices in the EPM database 165, to determine whether something may be exceptional and thereby indicative of a problem, for example if the device is consuming too much energy for what it does etc.”); and wherein when the third time period energy data exceeds the modified threshold deviation, said software initiates an action selected from the group consisting of: running the equipment through a diagnostic routine, setting the equipment to a preset level of operation, setting the equipment to a preset duration of operation, turning the equipment off, cycling the equipment, generating an alarm (paragraph 0037) and combinations thereof.
Referring to claim 22, Apostolakis shows wherein the alarm is generated when the actual power usage signature indicates: a higher than expected energy usage that exceeds the deviation threshold, a lower than expected energy usage that exceeds the deviation threshold, and combinations thereof (paragraph 0021 – “comparing energy usage associated with a device with the energy profile associated with such a device type; and identifying anomalies in energy usage for the selected device type in a specific location.”  Comparing energy usage must inherently result in a higher or lower amount which is compared to a threshold).   It is noted that the wording of this claim is confusing with the use of “and” instead of “or”.   Since the energy usage can’t be both higher and lower than expected at the same time, it is assumed this this is supposed to be an “or” statement.
Referring to claim 27, Apostolakis shows wherein said sensor comprises a current sensor.  Paragraph 0035 shows a “standard electric meter” which measures voltage and current in order to calculate output Killowatt hours or other waveforms as used in Apostolakis.   
Referring to claim 30, Apostolakis shows wherein the expected energy usage over time signature is based on criteria selected from the group consisting of: a time of day, a date, a At step 240 the typical energy rates, reflected in device profiles and/or usage patterns may be compared with the audited data gathered from actual events.”), an expected degradation in equipment efficiency, and combinations thereof.
Referring to claim 31, Apostolakis shows wherein the expected energy usage over time signature is reflective of cycling of the equipment including: a frequency in the cycling of the equipment, a duration of each cycle, a magnitude of energy usage during each cycle, and combinations thereof (paragraph 0042 – “In further embodiments key statistics of end device energy usage may be stored, processed and used, to help identify patterns for a device turning on or off, or for the running of such a device.”).
Referring to claims 12 and 32 Lai shows a second sensor for measuring a parameter and generating second sensor data, the second sensor data transmitted to said computer, wherein said software modifies the threshold deviation based on the received second sensor data (for example paragraph 0039 – “In some embodiments, the NILM apparatus 100 may, continuously or at specified intervals, monitor changes in the power input stream for a period of time to adjust the learned threshold accordingly”.
Referring to claims 13 and 33, Lai shows wherein the modification of the threshold by the software occurs dynamically (paragraph 0039).







Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0166115 to Apostolakis in view of  U.S. Patent Publication 2014/0207398 to Lai et al as shown above further in view of U.S. Patent Publication 2020/0351664 to Murthy et al.
With respect to what has been shown above, Apostolakis/Lai does not specifically show wherein said software comprises a filter such that the alarm with not be generated until the deviation from the threshold occurs for a minimum number of equipment cycles, that the minimum number of cycles is at least two cycles, or wherein the minimum number of cycles is programmable (“certain minimum number” must be user set).
Murthy shows a system for monitoring a building where results of a threshold comparison must come a minimum number of times in order for the result to be considered an anomaly (paragraph 0066).    This number must be at least two as a single time triggering the deviation alarm would not avoid false positives.   Murthy further shows wherein the minimum number of cycles is programmable (“certain minimum number” must be user set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the minimum number of cycles concept as shown in Murthy in the system of Apostolakis/Lai to avoid an “undesirable number of false positives” (paragraph 0066).


s 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0166115 to Apostolakis in view of  U.S. Patent Publication 2014/0207398 to Lai et al as shown above further in view of U.S. Patent 10,466,277 to Brooks.
With respect to what has been shown above in view of Apostolakis/Lai, neither specifically shows wherein the first time period comprises a calibration time period where the system measures energy consumption during initial startup of the equipment and the energy usage over time baseline corresponds to a power consumption signature the equipment follows at the beginning of an expected lifespan of the equipment OR wherein the second time period comprises a calibration time period where the system measures energy consumption after initial startup of the equipment and the modified energy usage over time baseline corresponds to a power consumption signature the equipment has as the equipment ages and wherein the second time period corresponds to a time period at least halfway through the expected lifespan of the equipment.
The creation of differing signatures over the lifespan of a piece of equipment or appliance is known from Brooks.  Brooks shows determining electrical signals for appliances over their lifetime (column 17, “For example, current flow trends of a current carrier 104 associated with a new appliance may be compared with current flow trends associated with an old appliance (e.g., 5, 10, 15, or 20 years old, depending on the average life of the appliance). Based on differences between current flowing to a new appliance as compared to current flowing to an old appliance, a threshold and/or patterns of current flow could be set within a graphical user interface (GUI) to trigger and send a warning to a user that the appliance or a load for a current source associated with the monitored current carrier 104 is either in need of repair or replacement.”)
.

Claims 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0166115 to Apostolakis in view of  U.S. Patent Publication 2014/0207398 to Lai et al as shown above further in view of U.S. Patent Publication 2011/0153246 to Donaldson et al.
Apostolakis/Lai do not specifically show wherein the current sensor is a current transformer or wherein said sensor further comprises a voltage sensor for measuring an instantaneous voltage provided to the equipment and generating voltage data, wherein said software correlates the current data and voltage data to generate the energy data.
Donaldson shows a utility metering system for determining operating energy of appliances (abstract) where a current transformer is shown in combination with a sensor to measure instantaneous voltage where software correlates the current and voltage data to generate energy data (paragraphs 0042-0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the advanced metering system as shown in Donaldson in view of the standard meter of Apostolakis/Lai because replacement of one known system for another executing the same or more advanced functionality has been found by the courts to be a showing of obviousness.
One could also average over multiple cycles.”).


Allowable Subject Matter
Claims 14-15, 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record shows using sensed power to adjust a threshold based on power conditions over time (Lai), however the prior art of record does not show that the second sensor is an environment sensor or a system sensor with the listed options.
Claims 34 and 35 are rejected under 101, but are considered allowable for the same reasons given above pending correction and removal of the USC 101 issue.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL D MASINICK/            Primary Examiner, Art Unit 2117